Civilian pay; promotion to higher grade denied. — Plaintiff sued to recover the additional civilian Government pay he would have received if he had not been denied a promotion to which he claims he was entitled. The case came before the court on defendant’s motion to dismiss the petition on the ground that planitiff had failed to state a claim on which relief might be granted in this court. Upon consideration thereof, together with opposition thereto and oral argument of counsel, and on the basis of Donnelly v. United States, 133 Ct. Cl. 120, the court concluded that plaintiff had failed to state a cause of action within the jurisdiction of the court and, on November 16,1962, ordered that the petition be dismissed.